Exhibit 10.1

EXECUTION VERSION

INCREMENTAL ASSUMPTION AGREEMENT NO. 1

INCREMENTAL ASSUMPTION AGREEMENT NO. 1, dated as of August 14, 2014 (this
“Incremental Assumption Agreement No. 1”), to the Credit Agreement, dated
March 19, 2014 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Credit Agreement”) among
MALLINCKRODT PLC, a public limited company incorporated in Ireland with
registered number 522227 (the “Parent”), MALLINCKRODT INTERNATIONAL FINANCE
S.A., a public limited liability company (société anonyme) incorporated under
the laws of the Grand Duchy of Luxembourg (“Luxembourg”), having its registered
office at 42-44, Avenue de la Gare, L-1610 Luxembourg, and registered with the
Luxembourg Trade and Companies Register (R.C.S. Luxembourg) under number B
172.865 (the “Lux Borrower”), MALLINCKRODT CB LLC, a Delaware limited liability
company (the “Co-Borrower” and, together with the Lux Borrower, the
“Borrowers”), the LENDERS party thereto from time to time, and DEUTSCHE BANK AG
NEW YORK BRANCH, as Administrative Agent (in such capacity, the “Administrative
Agent”) for the Lenders.

W I T N E S S E T H:

WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Borrowers have
provided written notice to the Administrative Agent requesting to establish
Incremental Term Loan Commitments in an aggregate principal amount of
$700,000,000.00;

WHEREAS, pursuant to Section 2.21 of the Credit Agreement, this Incremental
Assumption Agreement No. 1 shall establish the Incremental Term B-1 Commitments
on the Incremental Term B-1 Funding Date (each as defined below);

WHEREAS, this Incremental Assumption Agreement No. 1 is an “Incremental
Assumption Agreement” for purposes of the Credit Agreement;

WHEREAS, Barclays Bank PLC, Deutsche Bank Securities Inc., Wells Fargo
Securities, LLC and Citigroup Global Markets Inc. will act as joint lead
arrangers and joint bookrunners with respect to the Incremental Term B-1 Loans
(as defined below) (the “Incremental Term B-1 Arrangers”); and

WHEREAS, each person that executes a counterpart to this Incremental Assumption
Agreement No. 1 as an Incremental Term B-1 Lender (the “Incremental Term B-1
Lenders”) will make Incremental Term B-1 Loans to the Borrowers in the amount
set forth opposite such person’s name on Schedule A hereto on the Incremental
Term B-1 Funding Date;

NOW, THEREFORE, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

Defined Terms

Section 1.1. Defined Terms. Terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement unless
otherwise defined herein. Additionally, as used herein, the following terms
shall have the meanings indicated below:

“ARD Holdings” shall mean Mallinckrodt ARD Holdings Inc., a Delaware
corporation.

“Effective Time” shall mean the first time at which the conditions set forth in
Article IV are satisfied (or waived by the parties hereto).

“Inactive Entities” shall mean Ribogene, Inc., a Delaware corporation, and
BioVectra, Inc. USA, a Connecticut corporation.

“Irish Incremental Security Documents” shall mean (i) that certain Irish law
charge over shares (including any and all supplements thereto), dated on or
about August 12, 2014, between the Lux Borrower, the Co-Borrower and the
Collateral Agent, for the benefit of the Collateral Agent and the other Secured
Parties, pertaining to Equity Interests of MIP, (ii) that certain Irish law
debenture (including any and all supplements thereto), dated on or about
August 12, 2014, between MIP and the Collateral Agent, for the benefit of the
Collateral Agent and the other Secured Parties, (iii) that certain Irish law
debenture (including any and all supplements thereto), dated on or about
August 12, 2014, between MIL and the Collateral Agent, for the benefit of the
Collateral Agent and the other Secured Parties, and (iv) that certain
supplemental debenture, dated as of the Incremental Term B-1 Funding Date,
supplemental to the Irish law debenture dated March 19, 2014 between the Parent
and the Collateral Agent.

“Lux Incremental Security Confirmation Document” shall mean the Master Security
Confirmation Agreement, dated as of the Incremental Term B-1 Funding Date,
between the Lux Borrower, as pledgor, the Collateral Agent and Mallinckrodt
Group S.à r.l., a private limited liability company (société a responsabilité
limitée) incorporated under the laws of Luxembourg, in respect of the Lux
Security Documents.

“Lux Security Documents” shall mean the following Luxembourg law governed pledge
agreements:

(a) the share pledge agreement, dated March 19, 2014, made between, amongst
others, the Lux Borrower, as pledgor, and the Collateral Agent over 100% of the
Equity Interests of Mallinckrodt Group S.à r.l.; and

(b) the receivables pledge agreement, dated March 19, 2014, made between the Lux
Borrower, as pledgor, and the Collateral Agent over certain present and future
receivables owed to the Lux Borrower.

 

-2-



--------------------------------------------------------------------------------

“MIL” shall mean Mallinckrodt Ireland Limited, a private limited company
incorporated in Ireland with registered number 525084.

“MIP” shall mean Mallinckrodt IP, a private unlimited company incorporated in
Ireland with registered number 541916.

“Questcor” shall mean Questcor Pharmaceuticals, Inc., a California corporation.

“Questcor Material Adverse Effect” shall mean (with capitalized terms other than
“Questcor Material Adverse Effect” used in this definition having the meanings
assigned thereto in the Questcor Merger Agreement unless otherwise specified in
this definition) any Effect that, individually or in the aggregate, has a
material adverse effect on the condition (financial or otherwise), business or
results of operations of the Company and the Company Subsidiaries, taken as a
whole; provided, however, that no Effects resulting or arising from the
following shall be deemed to constitute a Questcor Material Adverse Effect or
shall be taken into account when determining whether a Questcor Material Adverse
Effect exists or has occurred or is reasonably likely to exist or occur: (a) any
changes in general United States or global economic conditions to the extent
that such Effects do not disproportionately impact the Company relative to other
companies operating in the industry or industries in which the Company operates,
(b) conditions (or changes therein) in any industry or industries in which the
Company operates to the extent that such Effects do not disproportionately
impact the Company relative to other companies operating in such industry or
industries, (c) general legal, tax, economic, political and/or regulatory
conditions (or changes therein), including any changes affecting financial,
credit or capital market conditions, to the extent that such Effects do not
disproportionately impact the Company relative to other companies operating in
the industry or industries in which the Company operates, (d) any change in GAAP
or interpretation thereof to the extent that such Effects do not
disproportionately impact the Company relative to other companies operating in
the industry or industries in which the Company operates, (e) any adoption,
implementation, promulgation, repeal, modification, amendment, reinterpretation,
change or proposal of any applicable Law of or by any Governmental Entity to the
extent that such Effects do not disproportionately impact the Company relative
to other companies operating in the industry or industries in which the Company
operates, (f) the execution and delivery of the Questcor Merger Agreement (as
defined herein) or the consummation of the Transactions, or any actions
expressly required by, or the failure to take any action expressly prohibited
by, the terms of the Questcor Merger Agreement (as defined herein), (g) changes
in the Company Common Stock price, in and of itself (it being understood that
the facts or occurrences giving rise or contributing to such changes that are
not otherwise excluded from the definition of a “Questcor Material Adverse
Effect” may be taken into account), (h) any failure by the Company to meet any
internal or published projections, estimates or expectations of the Company’s
revenue, earnings or other financial performance or results of operations for
any period, in and of itself, or any failure by the Company to meet its internal
budgets, plans or forecasts of its revenues, earnings or other financial
performance or results of operations, in and of itself (it being understood that
the facts or occurrences giving rise or contributing to such failure that are
not otherwise excluded from the definition of a “Questcor Material Adverse
Effect” may be taken into account), (i) Effects arising out of

 

-3-



--------------------------------------------------------------------------------

changes in geopolitical conditions, acts of terrorism or sabotage, war (whether
or not declared), the commencement, continuation or escalation of a war, acts of
armed hostility, weather conditions or other force majeure events, including any
material worsening of such conditions threatened or existing as of the date of
the Questcor Merger Agreement (as defined herein), to the extent that such
Effects do not disproportionately impact the Company relative to other companies
operating in the industry or industries in which the Company operates, (j) as
disclosed (including as deemed disclosed pursuant to the preamble to Article III
of the Questcor Merger Agreement (as defined herein)) with respect to the
representations and warranties in Section 3.10(a) of the Questcor Merger
Agreement (as defined herein), (k) the public announcement of the Questcor
Merger Agreement (as defined herein) or the Transactions, (l) any action or
failure to take any action that is consented to or requested by the Parent in
writing or (m) any reduction in the credit rating of the Company or the Company
Subsidiaries, in and of itself (it being understood that the facts or
occurrences giving rise or contributing to such reduction that are not otherwise
excluded from the definition of a “Questcor Material Adverse Effect” may be
taken into account).

“Questcor Merger” shall mean the merger of Questcor Merger Sub with and into
Questcor subject to the terms and conditions set forth in the Questcor Merger
Agreement.

“Questcor Merger Agreement” shall mean the Agreement and Plan of Merger, dated
as of April 5, 2014, by and among Questcor, the Parent and Questcor Merger Sub
(including, but not limited to, all schedules and exhibits thereto and after
giving effect to any alteration, amendment, modification, supplement or waiver
permitted under clause (h) of Article IV of this Incremental Assumption
Agreement No. 1).

“Questcor Merger Sub” shall mean Quincy Merger Sub, Inc., a Delaware
corporation.

“Swiss Incremental Security Document” shall mean a Swiss law security
confirmation agreement, dated as of the Incremental Term B-1 Funding Date,
between Swiss Holdco, as pledgor 1 and assignor 1, Swiss Finco, as assignor 2,
the Lux Borrower, as pledgor 2, and the Collateral Agent, on behalf of itself
and the other Secured Parties.

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Questcor Merger Agreement and this Incremental Assumption Agreement No. 1,
including (a) the consummation of the Questcor Merger; (b) the execution,
delivery and performance of this Incremental Assumption Agreement No. 1 and any
related Loan Documents, the creation of Liens pursuant to any Security Documents
to be entered into, modified or supplemented in connection with this Incremental
Assumption Agreement No. 1, and the initial borrowings under this Incremental
Assumption Agreement No. 1; (c) entrance into any other financing arrangements
in connection with the consummation of the Questcor Merger; and (d) the payment
of all fees and expenses to be paid and owing in connection with the foregoing.

 

-4-



--------------------------------------------------------------------------------

“UK Debenture” shall mean that certain English law debenture (including any and
all supplements thereto), dated on or about August 13, 2014, among the UK Holdco
and the Collateral Agent, for the benefit of the Collateral Agent and the other
Secured Parties.

“UK Holdco” shall mean MIFSA UK Limited, a limited company incorporated in
England and Wales with company registration number 9090452.

ARTICLE II

Incremental Term Loan

Section 2.1. Incremental Term B-1 Loans. The Borrowers confirm and agree that
(i) they have requested to establish a new Class of Incremental Term Loan
Commitments (the “Incremental Term B-1 Commitments”) in the aggregate principal
amount of $700,000,000.00 from the Incremental Term B-1 Lenders in accordance
with Section 2.21 of the Credit Agreement and herein, effective on the
Incremental Term B-1 Funding Date and (ii) on the Incremental Term B-1 Funding
Date, the Lux Borrower will borrow the full amount of Term Loans under the
Incremental Term B-1 Commitments (the “Incremental Term B-1 Loans”) from the
Incremental Term B-1 Lenders. Effective on and at all times after the
Incremental Term B-1 Funding Date, the Incremental Term B-1 Loans will
constitute a separate Class of Other Incremental Term Loans and, except as
specifically set forth herein, shall be subject to terms that are identical to
the terms of the Initial Term B Loans as in effect on the Incremental Term B-1
Funding Date. Subject to Section 2.26(d) of the Credit Agreement (as modified
hereby), the Incremental Term B-1 Loans shall be entitled to share in the
mandatory prepayments of Term Loans under Section 2.11 of the Credit Agreement
(as modified hereby) on a pro rata basis with the Initial Term B Loans.

Section 2.2. Agreements of Incremental Term B Lenders and Administrative Agent.

(a) Each Incremental Term B-1 Lender agrees that (i) effective on and at all
times after the Incremental Term B-1 Funding Date, in addition to all Term Loans
of such Lender (if any) outstanding prior to the Incremental Term B-1 Funding
Date, such Incremental Term B-1 Lender will be bound by all obligations of a
Lender under the Credit Agreement (as modified hereby) in respect of its
Incremental Term B-1 Commitment in the amount set forth opposite its name on
Schedule A hereto and (ii) on the Incremental Term B-1 Funding Date, subject to
the satisfaction (or the waiver by the parties hereto) of the conditions set
forth in Article IV of this Incremental Assumption Agreement No. 1, such
Incremental Term B-1 Lender will provide Incremental Term B-1 Commitments in the
amount set forth next to such Incremental Term B-1 Lender’s name on Schedule A
attached hereto and fund Incremental Term B-1 Loans in the amount of such
Incremental Term B-1 Lender’s Incremental Term B-1 Commitment, in each case in
accordance with the terms and subject to the conditions set forth herein. On the
Incremental Term B-1 Funding Date, each Incremental Term B-1 Lender which was
not a Lender prior to the Incremental Term B-1 Funding Date will become a Lender
for all purposes of the Credit Agreement (as modified hereby).

 

-5-



--------------------------------------------------------------------------------

(b) As of the Effective time, each Incremental Term B-1 Lender hereby
(A) confirms that it has received a copy of the Credit Agreement, this
Incremental Assumption Agreement No. 1, and all of the other Loan Documents,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Incremental Assumption Agreement
No. 1; (B) agrees that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent, the Incremental Term B-1 Arrangers
or any other Incremental Term B-1 Lender or any other Lender, Agent or Arranger
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement (as modified hereby); (C) appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
(as modified hereby) and the other Loan Documents as are delegated to the
Administrative Agent and the Collateral Agent by the terms thereof, together
with such powers and discretion as are reasonably incidental thereto; (D) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement (as modified hereby) are required to be
performed by it as a Lender; and (E) confirms that it meets all the requirements
to be an assignee of a Lender under Section 9.04 of the Credit Agreement.

(c) As of the Effective Time, the Administrative Agent hereby (1) confirms that
this Incremental Assumption Agreement No. 1 is in form and substance
satisfactory to it, (2) confirms that the terms of the Incremental Term B-1
Loans (except as to pricing, amortization, final maturity date, participation in
mandatory prepayments and ranking as to security) are satisfactory to it,
(3) confirms that, except as expressly set forth herein, it requires no
additional documentation to evidence the Incremental Term B-1 Commitments and
Incremental Term B-1 Loans and (4) approves, to the extent such approval is
required in order for any Incremental Term B-1 Lender signatory hereto to
qualify as an assignee of a Lender under Section 9.04 of the Credit Agreement,
such Incremental Term B-1 Lender as a Lender under the Credit Agreement.

ARTICLE III

Amendments

Subject to the occurrence of the Incremental Term B-1 Funding Date:

(a) Section 1.01 of the Credit Agreement is hereby amended by inserting in
appropriate alphabetical order the following new definitions:

“Designated Parent” shall mean, (a) initially, the Lux Borrower, until a new
person is designated as the Designated Parent pursuant to Section 2.26(a) and
(b) thereafter, the person that is then designated as the Designated Parent
pursuant to Section 2.26(a).

 

-6-



--------------------------------------------------------------------------------

“Designated Parent Provisions” shall mean the provisions added, deleted or
otherwise amended by the Incremental Assumption Agreement No. 1 and set forth in
the definitions of Cumulative Parent Qualified Equity Proceeds Amount,
Designated Parent, Designated Parent Provisions, Excluded Parent Entity, Fixed
Charges, Permitted Debt, Permitted Refinancing Indebtedness and Required
Incremental Term B-1 Lenders and in Sections 2.26, 5.04, 6.01, 6.04, 6.06 and
6.07 of this Agreement.

“Excluded Parent Entities” or, individually, “Excluded Parent Entity” shall mean
any entity that is a direct or indirect parent of the Designated Parent.

“Existing Facilities” shall mean the Facilities existing on the Incremental Term
B-1 Funding Date (other than the Incremental Term B-1 Facility).

“Incremental Assumption Agreement No. 1” shall mean the Incremental Assumption
Agreement No. 1 to this Agreement, dated as of August 14, 2014.

“Incremental Term B-1 Commitment” shall mean the commitment of an Incremental
Term B-1 Lender to make Incremental Term B-1 Loans to the Borrowers on the
Incremental Term B-1 Funding Date, in the aggregate principal amount set forth
next to such Incremental Term B-1 Lender’s name on Schedule A to the Incremental
Assumption Agreement No. 1. On the Incremental Term B-1 Funding Date, the
aggregate amount of Incremental Term B-1 Commitments is $700,000,000.00.

“Incremental Term B-1 Facility” shall mean the Incremental Term B-1 Commitments
and the Incremental Tem B-1 Loans made hereunder.

“Incremental Term B-1 Facility Maturity Date” shall mean March 19, 2021.

“Incremental Term B-1 Funding Date” shall mean August 14, 2014, the date of
effectiveness of the Incremental Assumption Agreement No. 1.

“Incremental Term B-1 Lender” shall mean, at any time, any Lender with an
Incremental Term B-1 Commitment or an outstanding Incremental Term B-1 Loan at
such time.

“Incremental Term B-1 Loan Installment Date” shall have the meaning assigned to
such term in Section 2.10(a)(iv).

“Incremental Term B-1 Loans” shall mean (a) the term loans made by the
Incremental Term B-1 Lenders to the Borrowers on the Incremental Term B-1
Funding Date pursuant to Section 2.01(c), and (b) any Incremental Term Loans in
the form of additional Incremental Term B-1 Loans made by the Incremental Term
Lenders to the Borrowers pursuant to Section 2.01(c).

 

-7-



--------------------------------------------------------------------------------

“Incremental Term B-1 Repricing Event” shall mean (i) any prepayment or
repayment of Incremental Term B-1 Loans with the proceeds of, or any conversion
of all or any portion of the Incremental Term B-1 Loans into, any new or
replacement Indebtedness bearing interest with an All-in Yield less than the
All-in Yield applicable to the Incremental Term B-1 Loans subject to such event
(as such comparative yields are determined by the Administrative Agent);
provided that in no event shall any prepayment or repayment of Incremental Term
B-1 Term Loans in connection with a Change of Control constitute an Incremental
Term B-1 Repricing Event and (ii) any amendment to this Agreement which reduces
the All-in Yield applicable to the Incremental Term B-1 Loans (it being
understood that any prepayment premium with respect to an Incremental Term B-1
Repricing Event shall apply to any required assignment by a non-consenting
Lender in connection with any such amendment pursuant to Section 2.19(c)).

“Questcor” shall mean Questcor Pharmaceuticals, Inc., a California corporation.

“Questcor Merger” shall mean the merger of Questcor Merger Sub with and into
Questcor subject to the terms and conditions set forth in the Questcor Merger
Agreement.

“Questcor Merger Agreement” shall mean the Agreement and Plan of Merger, dated
as of April 5, 2014, by and among Questcor, the Parent and Questcor Merger Sub
(including, but not limited to, all schedules and exhibits thereto and after
giving effect to any alteration, amendment, modification, supplement or waiver).

“Questcor Merger Sub” shall mean Quincy Merger Sub, Inc., a Delaware
corporation.

“Questcor Transactions” shall mean, collectively, the transactions to occur
pursuant to the Questcor Merger Agreement and the Incremental Assumption
Agreement No. 1, including (a) the consummation of the Questcor Merger; (b) the
execution, delivery and performance of the Incremental Assumption Agreement
No. 1 and any related Loan Documents, the creation of Liens pursuant to any
Security Documents to be entered into, modified or supplemented in connection
with the Incremental Assumption Agreement No. 1, and the initial borrowings of
the Incremental Term B-1 Loans; (c) entrance into any other financing
arrangements in connection with the consummation of the Questcor Merger; and
(d) the payment of the Questcor Transaction Expenses.

“Questcor Transaction Expenses” shall mean any fees or expenses incurred or paid
in connection with the Questcor Transactions, the Incremental Assumption
Agreement No. 1 and the other Loan Documents, the Questcor Merger Agreement and
the transactions contemplated by the Questcor Merger Agreement, the Incremental
Assumption Agreement No. 1 and the other Loan Documents.

“Required Incremental Term B-1 Lenders” shall mean, at any time, Incremental
Term B-1 Lenders having Incremental Term B-1 Loans, that, taken together,
represent more than 50% of the sum of all Incremental Term B-1 Loans at such
time; provided, that the Incremental Term B-1 Loans of any Defaulting Lender
shall be disregarded in determining Required Incremental Term B-1 Lenders at any
time.”

 

-8-



--------------------------------------------------------------------------------

(b) The definition of “ABR” is hereby amended by deleting the “and” at the end
of clause (c) and replacing same with a comma, and adding the following
immediately after clause (d): “and (e) solely in the case of the Incremental
Term B-1 Loans, 1.75%”.

(c) The definition of “Adjusted LIBO Rate” is hereby amended by adding the
following at the end thereof: “or, in the case of Eurocurrency Borrowings
comprised of Incremental Term B-1 Loans, 0.75%”.

(d) The definition of “Applicable Margin” is hereby amended and restated in its
entirety as follows:

“Applicable Margin” shall mean for any day (i) with respect to any Initial Term
B Loan, 2.75% per annum in the case of any Eurocurrency Loan or Bankers’
Acceptance Loan and 1.75% per annum in the case of any ABR Loan or Canadian
Prime Rate Loan; (ii) with respect to any Initial Revolving Loan, 2.75% per
annum in the case of any Eurocurrency Loan and 1.75% per annum in the case of
any ABR Loan; provided, however, that on and after the first Adjustment Date
occurring after delivery of the financial statements and certificates required
by Section 5.04 upon the completion of one full fiscal quarter of the Parent
after the Closing Date, so long as no Default or Event of Default shall have
occurred and is continuing, the “Applicable Margin” with respect to an Initial
Term B Loan or an Initial Revolving Loan will be determined pursuant to the
Pricing Grid; (iii) with respect to any Incremental Term B-1 Loan, 2.75% per
annum in the case of any Eurocurrency Loan and 1.75% per annum in the case of
any ABR Loan; and (iv) with respect to any Other Term Loan (other than the
Incremental Term B-1 Loans) or Other Revolving Loan, the “Applicable Margin” set
forth in the Incremental Assumption Agreement, Extension Amendment or
Refinancing Amendment (as applicable) relating thereto.

(e) Clause (a) of the definition of “Cumulative Parent Qualified Equity Proceeds
Amount” is hereby amended and restated in its entirety as follows solely with
respect to the Incremental Term B-1 Facility:

(a) 100% of the aggregate net proceeds (determined in a manner consistent with
the definition of “Net Proceeds”), including cash and the Fair Market Value of
tangible assets other than cash, received by the Designated Parent after the
Closing Date from the issue or sale of Qualified Equity Interests of the
Designated Parent or any Excluded Parent Entity (but excluding capital
contributions referred to in clause (bb) of Section 6.04 to the extent that the
same are made with the proceeds from Indebtedness of any Excluded Parent Entity
or any subsidiary thereof Guaranteed by the Designated Parent or any Subsidiary
thereof in reliance on such clause (bb)), including Qualified Equity Interests
of the Designated Parent or any Excluded Parent Entity issued upon conversion of
Indebtedness or Disqualified Stock to the extent the Designated Parent or its
Wholly Owned Subsidiaries had received the Net Proceeds of such Indebtedness or
Disqualified Stock; plus

 

-9-



--------------------------------------------------------------------------------

(f) The definition of “Fixed Charges” is hereby modified as follows solely with
respect to the Incremental Term B-1 Facility:

(i) In clause (a), the “and” at the end thereof shall be deleted;

(ii) In clause (b), the “.” at the end thereof shall be replaced with “, and”;

(iii) The following new clause (c) shall be added:

“(c) without duplication of clause (a) above, all Interest Expense for such
period with respect to any Indebtedness of any Excluded Parent Entity or any
subsidiary thereof (other than the Designated Parent and its Subsidiaries) which
is Guaranteed by the Designated Parent, a Borrower or any Subsidiary (which for
the avoidance of doubt but without duplication, shall include any Interest
Expense financed by a Restricted Payment made to any Excluded Parent Entity (or
any subsidiary thereof) pursuant to Section 6.06(j)(ii)).”

(g) The definition of “Permitted Debt” is hereby amended and restated in its
entirety as follows solely with respect to the Incremental Term B-1 Facility:

“Permitted Debt” shall mean Indebtedness for borrowed money (but not owing to
the Parent or any of its Subsidiaries or Unrestricted Subsidiaries) incurred by
the Lux Borrower (or by the Borrowers), provided that (i) any such Permitted
Debt shall not be guaranteed by the Parent, any Subsidiary, any Unrestricted
Subsidiary or any Affiliate of the foregoing unless such person is a Guarantor,
an Excluded Parent Entity or a subsidiary of an Excluded Parent Entity (other
than the Designated Parent and its Subsidiaries) and, if secured by any asset of
the Parent, any Subsidiary, any Unrestricted Subsidiary or any Affiliate of the
foregoing (as permitted by Sections 6.01 and 6.02), such assets consist solely
of all or some portion of the Collateral (including Collateral that does not
secure the Incremental Term B-1 Loans) pursuant to security documents no more
favorable to the secured party or party, taken as a whole (as determined by the
Lux Borrower in good faith), than the Security Documents, (ii) any such
Permitted Debt, if secured, shall be subject to an Intercreditor Agreement
reasonably satisfactory to the Administrative Agent and (iii) if such Permitted
Debt is secured, such Permitted Debt shall not mature prior to the date that is
the latest final maturity date of the Loans and Revolving Facility Commitments
existing at the time of such incurrence, and the Weighted Average Life to
Maturity of any such Permitted Debt shall be no shorter than the remaining
Weighted Average Life to Maturity of the Loans with the latest final maturity at
the time of such incurrence.

(h) The definition of “Permitted Refinancing Indebtedness” is hereby amended
solely with respect to the Incremental Term B-1 Facility, to add the phrase “,
an Excluded Parent Entity or a subsidiary of an Excluded Parent Entity (other
than the Designated Parent and its Subsidiaries)” immediately after the phrase
“except that a Loan Party” in clause (d) thereof.

 

-10-



--------------------------------------------------------------------------------

(i) The definition of “Term Facility” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“Term Facility” shall mean the Initial Term B Facility, the Incremental Term B-1
Facility and/or any or all of the Other Term Facilities.

(j) The definition of “Term Facility Commitment” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Term Facility Commitment” shall mean the commitment of a Term Lender to make
Term Loans, including Initial Term B Loans, Incremental Term B-1 Loans and/or
Other Term Loans.

(k) The definition of “Term Facility Maturity Date” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Initial Term B Facility, the Initial Term B Facility Maturity
Date, (b) with respect to the Incremental Term B-1 Facility, the Incremental
Term B-1 Facility Maturity Date and (c) with respect to any other Class of Term
Loans, the maturity dates specified therefor in the applicable Incremental
Assumption Agreement, Extension Amendment or Refinancing Amendment.

(l) The definition of “Term Loan Installment Date” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Term Loan Installment Date” shall mean any Initial Term B Loan Installment
Date, Incremental Term B-1 Loan Installment Date or any Other Term Loan
Installment Date.

(m) The definition of “Term Loans” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“Term Loans” shall mean the Initial Term B Loans, the Incremental Term B-1 Loans
and/or the Other Term Loans.

(n) Section 2.01 of the Credit Agreement is hereby amended by removing the text
“and” at the end of clause (c), deleting the period at the end of clause (d) and
replacing same with “, and” and adding the following clause (e) to such Section:

“(e) the full amount of the Incremental Term B-1 Commitments must be drawn in a
single drawing on the Incremental Term B-1 Funding Date, and the amount of
Incremental Term B-1 Loans borrowed under Section 2.01(c) that are repaid or
prepaid may not be reborrowed.”

 

-11-



--------------------------------------------------------------------------------

(o) Section 2.08(a) of the Credit Agreement is hereby amended by adding the
following sentence at the end of such Section:

“On the Incremental Term B-1 Funding Date (after giving effect to the funding of
the Incremental Term B-1 Loans to be made on such date), the Incremental Term
B-1 Commitments of each Incremental Term B-1 Lender as of the Incremental Term
B-1 Funding Date will automatically and permanently terminate.”

(p) Section 2.10(a) of the Credit Agreement is hereby amended by deleting the
“and” after clause (ii), replacing the “.” with “; and” after clause (iii) and
adding the following as a new clause (iv):

“(iv) the Borrowers shall repay principal of outstanding Incremental Term B-1
Loans on the last day of each March, June, September and December of each year
(commencing on the last day of the first full fiscal quarter of the Parent after
the Incremental Term B-1 Funding Date) and on the Incremental Term B-1 Facility
Maturity Date or, if any such date is not a Business Day, on the immediately
preceding Business Day (each such date being referred to as an “Incremental Term
B-1 Loan Installment Date”), in an aggregate principal amount of such
Incremental Term B-1 Loans equal to (A) in the case of quarterly payments due
prior to the Incremental Term B-1 Facility Maturity Date, an amount equal to
0.25% of the aggregate principal amount of such Incremental Term B-1 Loans
incurred on the Incremental Term B-1 Funding Date, and (B) in the case of such
payment due on the Incremental Term B-1 Facility Maturity Date, an amount equal
to the then unpaid principal amount of such Incremental Term B-1 Loans
outstanding;”

(q) Section 2.12 of the Credit Agreement is hereby amended by adding the
following clause (f) after clause (e) thereof:

“(f) If any Incremental Term B-1 Repricing Event occurs prior to the date
occurring six months after the Incremental Term B-1 Funding Date, the Borrowers
jointly and severally agree to pay to the Administrative Agent, for the ratable
account of each Incremental Term B-1 Lender with Incremental Term B-1 Loans that
are subject to such Incremental Term B-1 Repricing Event (including any
Incremental Term B-1 Lender which is replaced pursuant to Section 2.19(c) as a
result of its refusal to consent to an amendment giving rise to such Incremental
Term B-1 Repricing Event), a fee in an amount equal to 1.00% of the aggregate
principal amount of the Incremental Term B-1 Loans subject to such Incremental
Term B-1 Repricing Event. Such fees shall be earned, due and payable upon the
date of the occurrence of the respective Incremental Term B-1 Repricing Event.”

 

-12-



--------------------------------------------------------------------------------

(r) Section 2.19(c) of the Credit Agreement is hereby amended by adding “or
Section 2.12(f)” immediately after the reference to “Section 2.12(d)”.

(s) Section 2.21(b)(v) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(v) with respect to any Other Incremental Term Loan, the All-in Yield shall be
as agreed by the respective Incremental Term Lenders and the Borrowers, except
that the All-in Yield in respect of any such Other Incremental Term Loan may
exceed the All-in Yield in respect of the Initial Term B Loans or the
Incremental Term B-1 Loans by no more than 0.50%, or if it does so exceed such
All-in Yield (such difference, the “Term Yield Differential”) then the
Applicable Margin (or the “LIBOR floor” as provided in the following proviso)
applicable to such Initial Term B Loans or such Incremental Term B-1 Loans, as
the case may be, shall be increased such that after giving effect to such
increase, the Term Yield Differential shall not exceed 0.50%; provided that, to
the extent any portion of the Term Yield Differential is attributable to a
higher “LIBOR floor” being applicable to such Other Term Loans, such floor shall
only be included in the calculation of the Term Yield Differential to the extent
such floor is greater than the Adjusted LIBO Rate in effect for an Interest
Period of three months’ duration at such time, and, with respect to such excess,
the “LIBOR floor” applicable to the outstanding Initial Term B Loans or the
Incremental Term B-1 Loans, as the case may be, shall be increased to an amount
not to exceed the “LIBOR floor” applicable to such Other Incremental Term Loans
prior to any increase in the Applicable Margin applicable to such Initial Term B
Loans or such Incremental Term B-1 Loans then outstanding,”

(t) Article II of the Credit Agreement is hereby amended by adding a new
Section 2.26 as follows:

“2.26 Designated Parent Provisions.

(a) Upon one (1) Business Day’s written notice to the Administrative Agent by
the Lux Borrower, the Lux Borrower may designate a new Designated Parent;
provided that (i) such new Designated Parent is a Guarantor of the Obligations
under the Existing Facilities, (ii) the Collateral and Guarantee Requirement
shall be satisfied after giving effect to such designation (which, for the
avoidance of doubt, shall include, without limitation, the requirements that the
new Designated Parent and each direct or indirect subsidiary thereof that owns,
directly or indirectly, any Equity Interests in the Lux Borrower shall have
executed and delivered Guarantees of the Obligations under the Incremental Term
B-1 Facility (or, if applicable, reaffirmations thereof) and provided security
therefor (or reaffirmations thereof) consistent with that provided with respect
to the Existing Facilities (or otherwise reasonably satisfactory to the
Administrative Agent), together with related customary legal opinions (including
as to enforceability and compliance with laws)), (iii) immediately after giving
effect to such designation, no Default shall have occurred and be continuing,
and (iv) such new Designated Parent shall own, directly or indirectly, 100% of
the Equity Interests of the Lux Borrower. Upon any such designation of a new
Designated

 

-13-



--------------------------------------------------------------------------------

Parent, the Person who was formerly the Designated Parent shall cease to be the
Designated Parent and all references in the Loan Documents to the Designated
Parent shall be references to the new Designated Parent only. Notwithstanding
anything to the contrary set forth herein or in any other Loan Document, upon
the designation of any new Designated Parent, such new Designated Parent shall
be deemed to have been the Designated Parent since the Incremental Term B-1
Funding Date for the purpose of all calculations of amounts hereunder.

(b) For purposes of the application of the provisions set forth in this
Agreement to the Incremental Term B-1 Loans and all associated Loan Obligations,
except as set forth on Annex A hereto and subject to clause (f) below, all
references to the “Parent” herein shall be deemed to be references to the
Designated Parent.

(c) The Incremental Term B-1 Lenders acknowledge and agree that, notwithstanding
anything to the contrary in this Agreement or otherwise set forth in any of the
Loan Documents, no proceeds of any Collateral of any Loan Party (other than the
Designated Parent and its Subsidiaries) and no payment on any Guarantee of the
Obligations by any Loan Party (other than the Designated Parent and its
Subsidiaries) shall be applied to repay Incremental Term B-1 Loans. The
Incremental Term B-1 Lenders further acknowledge and agree that, notwithstanding
anything to the contrary set forth in any of the Loan Documents, the Guarantees
of the Obligations by the Excluded Parent Entities and the subsidiaries thereof
(other than the Designated Parent and its Subsidiaries) do not include any
Guarantee of any Obligations in respect of the Incremental Term B-1 Loans and
any Lien granted by the Excluded Parent Entities and the subsidiaries thereof
(other than the Designated Parent and its Subsidiaries) in any Collateral to
secure the Obligations does not secure any Obligations in respect of the
Incremental Term B-1 Loans.

(d) The Incremental Term B-1 Lenders agree that, notwithstanding anything to the
contrary in this Agreement or otherwise set forth in in any of the Loan
Documents, (i) only Net Proceeds of any Asset Sales or Recovery Event with
respect to assets of the Designated Parent and its Subsidiaries shall be applied
to prepay the Incremental Term B-1 Loans pursuant to Section 2.11(b) and
(ii) only Excess Cash Flow of the Designated Parent and its Subsidiaries will be
applied to prepay the Incremental Term B-1 Loans pursuant to Section 2.11(c);
provided, however, that the Incremental Term B-1 Lenders shall not receive any
amount on account of any mandatory prepayment pursuant to Section 2.11 in excess
of their pro rata portion (as compared to the Initial Term B Loans and all other
Indebtedness entitled by its terms and permitted by the Credit Agreement (as in
effect as of the time of such prepayment) to receive a portion of such mandatory
prepayment) of such mandatory prepayment. It is acknowledged and agreed that in
no circumstances shall any Agent or Lender be responsible for any determination
of the allocation of any mandatory prepayment described in the immediately
preceding sentence as between the Incremental Term B-1 Loans and any other Class
of Term Loans, and each Agent and the Lender shall be entitled to

 

-14-



--------------------------------------------------------------------------------

conclusively rely on the payment of any such amounts as evidence of such
determination having been made by the Borrowers in accordance with the
immediately preceding sentence; provided that in the absence of any indication
to the contrary by the Lux Borrower, each such prepayment shall be deemed to
result from, as applicable, Net Proceeds of an Asset Sale or a Recovery Event
with respect to assets of the Designated Parent and its Subsidiaries or Excess
Cash Flow of the Designated Parent and its Subsidiaries.

(e) For so long as the Designated Parent is not the Parent and any Incremental
Term B-1 Loans remain outstanding, notwithstanding anything to the contrary set
forth in this Agreement or any other Loan Document, (i) the Designated Parent
Provisions shall be in effect and shall only apply with respect to the
Incremental Term B-1 Facility and the Incremental Term B-1 Lenders, (ii) in
addition to the consent of the Required Lenders, the consent of the Required
Incremental Term B-1 Lenders shall also be required to amend, waive or modify
any of the Designated Parent Provisions, (iii) in connection with any exercise
of remedies, or amendment, waiver or other modification of any documentation
with respect to the Guarantees and/or Collateral provided by, or
representations, covenants, Defaults and Events of Default applicable to, the
Excluded Parent Entities and the subsidiaries thereof (other than the Designated
Parent and its Subsidiaries) in respect of each Facility other than the
Incremental Term B-1 Facility, all determinations of Required Lenders shall be
deemed to have been made as if all Incremental Term B-1 Lenders had exercised
the voting rights that would otherwise apply to the Incremental Term B-1 Loans
in the same percentages as the votes made by Lenders under the other Facilities
and (iv) during the continuance of any Event of Default with respect to the
Designated Parent Provisions, the Administrative Agent, at the request of the
Required Incremental Term B-1 Lenders, shall, by notice to the Borrowers,
declare the Incremental Term B-1 Loans then outstanding to be forthwith due and
payable in whole or in part (in which case, any such principal not so declared
to be due and payable may thereafter be declared to be due and payable),
whereupon the principal of the Incremental Term B-1 Loans so declared to be due
and payable, together with accrued interest thereon and any unpaid accrued Fees
with respect thereto and all other liabilities of the Borrowers accrued
hereunder or under any other Loan Document with respect thereto, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by each Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding (provided that (x) nothing in this clause (iv) shall prejudice
the rights of the Required Lenders under Section 7.01 with respect to any such
Event of Default and (y) if the Administrative Agent, at the request of the
Required Incremental Term B-1 Lenders, has taken any action with respect to an
Event of Default pursuant to this clause (iv), then any determination of
Required Lenders with respect to any exercise of rights under Section 7.01 (but
not any other rights or remedies granted under law or any of the Loan Documents
and not with respect to the Incremental Term B-1 Loans) as a result of such
Event of Default shall be made as if all Incremental Term B-1 Lenders had
exercised the voting rights that would

 

-15-



--------------------------------------------------------------------------------

otherwise apply to the Incremental Term B-1 Loans in the same percentages as the
votes made by Lenders under the other Facilities). For so long as the Designated
Parent is the Parent or if the Incremental Term B-1 Loans have been repaid in
full and are no longer outstanding, the Designated Parent Provisions shall not
have any force or effect.

(f) For so long as the Designated Parent is the Lux Borrower, the provisions of
Article X shall not be applicable to the Incremental Term B-1 Facility.”

(u) Section 3.12 of the Credit Agreement is hereby amended by replacing the text
“and” at the end of clause (a) with “,”, deleting the period at the end of
clause (b) and replacing same with “and” and adding the following clause (c) to
such Section:

“(c) the Borrowers will use the proceeds of the Incremental Term B-1 Loans made
on the Incremental Term B-1 Funding Date to finance a portion of the Questcor
Transactions and to pay Questcor Transaction Expenses.”

(v) The following paragraph shall be added to the end of Section 5.04 of the
Credit Agreement, as applied solely to the Incremental Term B-1 Facility:

“In the event that (A) any Excluded Parent Entity (together with its
Subsidiaries other that the Designated Parent and its Subsidiaries) (i) had
consolidated net sales of less than 2.5% of the consolidated net sales of such
Excluded Parent Entity and all of its Subsidiaries for the most recently ended
Test Period and (ii) had consolidated total assets (excluding investment in
subsidiaries, intercompany receivable, intercompany loan receivable, and any
other item that would be eliminated in the consolidation of such Excluded Parent
Entity’s consolidated financial statements) of less than 5.0% of the
consolidated total assets of such Excluded Parent Entity and all of its
Subsidiaries as of the end of the most recently ended Test Period or (B) in
connection with any reporting requirements described in paragraphs (a), (b) and
(e) of this Section 5.04, the Designated Parent delivers consolidating financial
information that explains, in a reasonable level of detail, the differences
between the information relating to such Excluded Parent Entity and its
Subsidiaries other than the Designated Parent and its Subsidiaries, on the one
hand, and the information relating to the Designated Parent and its Subsidiaries
on a stand-alone basis, on the other hand, then such consolidated reporting at
the level of such Excluded Parent Entity in a manner consistent with that
described in paragraphs (a), (b) and (e) of this Section 5.04 for the Designated
Parent will satisfy the requirements of such paragraphs.”

(w) Section 5.11 of the Credit Agreement will be modified as applied solely to
the Incremental Term B-1 Facility by adding “and Incremental Term B-1 Loans”
after “Initial Term B Loans”.

 

-16-



--------------------------------------------------------------------------------

(x) Section 6.01(v) of the Credit Agreement will be modified as applied solely
to the Incremental Term B-1 Facility by adding “or Incremental Term B-1 Loans”
after “Initial Term B Loans” in the proviso thereto.

(y) The following paragraph shall be added to the end of Section 6.01 of the
Credit Agreement, as applied solely to the Incremental Term B-1 Facility:

“Where any Indebtedness of any person other than the Designated Parent and its
Subsidiaries is guaranteed by one or more of the Designated Parent and its
Subsidiaries, the aggregate amount of Indebtedness of the Designated Parent and
its Subsidiaries deemed to be incurred or outstanding as a result of all such
guarantees shall not exceed the amount of such guaranteed Indebtedness.”

(z) Section 6.04 of the Credit Agreement will be modified as follows solely as
applied to the Incremental Term B-1 Facility:

(i) In clause (t), each reference to “Section 6.06(g)” shall be deemed to be a
reference to “Section 6.06(g), (i) or (j)”.

(ii) the following new clause (bb) shall be added:

“(bb) any Guarantee by any Loan Party of any Indebtedness of any Excluded Parent
Entity or any subsidiary thereof (other than the Designated Parent and its
Subsidiaries) to the extent (i) such Guarantee is permitted under Section 6.01
and (ii) the proceeds of such Indebtedness are either (A) contributed to the
capital of the Designated Parent or any other Loan Party (not in return for
Disqualified Stock), (B) used to acquire assets or property (including Equity
Interests) that would have been permitted by the terms hereof to be acquired by
the Designated Parent or any other Loan Party directly and that are contributed
to the capital of the Designated Parent or any other Loan Party, (C) used to
Refinance any Indebtedness of the Designated Parent or any other Loan Party or
(D) used to Refinance any Indebtedness Guaranteed by the Designated Parent or
any other Loan Party.”

(iii) In the penultimate paragraph, each reference to “Sections 6.04(a) through
(aa)” shall be deemed to be a reference to “Sections 6.04(a) through (bb)”.

(aa) Section 6.06 of the Credit Agreement will be modified as follows solely as
applied to the Incremental Term B-1 Facility:

(i) In clause (b), the phrase “(or the proceeds of which are used to purchase or
redeem)” shall be added immediately following the phrase “purchase or redeem”.

 

-17-



--------------------------------------------------------------------------------

(ii) In clause (f), (x) the phrase “(or to fund the Parent’s making of
payments)” shall be added immediately following the phrase “make payments” and
(y) the phrase “of any such person” shall be deleted.

(iii) The following new clauses shall be added:

“(i) with respect to any taxable period for which the Designated Parent, the
Borrowers and/or any of their Subsidiaries are members of a consolidated,
combined, affiliated, unitary or similar income tax group for federal, national,
state and/or local income tax purposes of which an Excluded Parent Entity is the
common parent (a “Tax Group”), Restricted Payments to any Excluded Parent Entity
to pay the portion of the taxes of such Tax Group attributable to the income of
the Designated Parent, the Borrowers and/or their applicable Subsidiaries in an
amount not to exceed the amount of any applicable federal, national, state
and/or local income taxes (as applicable) that the Designated Parent, the
Borrowers and/or their applicable Subsidiaries would have paid for such taxable
period had the Designated Parent, the Borrowers and/or their applicable
Subsidiaries been a stand-alone corporate taxpayer or a stand-alone corporate
group with respect to such taxes; provided that distributions attributable to
the income of any Unrestricted Subsidiary shall be permitted only to the extent
that such Unrestricted Subsidiary made Restricted Payments to the Designated
Parent, a Borrower or any Subsidiary for such purpose;

(j) any Restricted Payment, if applicable:

(i) in amounts required for any Excluded Parent Entity to pay fees and expenses
(including franchise or similar taxes) required to maintain its corporate
existence, customary salary, bonus and other benefits payable to, and
indemnities provided on behalf of, officers and employees of any Excluded Parent
Entity and general corporate operating and overhead expenses of any Excluded
Parent Entity, in each case, to the extent such fees and expenses are
attributable to the ownership or operation of Designated Parent, the Borrowers
and their Subsidiaries;

(ii) in amounts required for any Excluded Parent Entity or any subsidiary
thereof (other than the Designated Parent and its Subsidiaries) to pay interest
and/or principal on Indebtedness the proceeds of which have been contributed to
the Designated Parent or any other Loan Party and that has been guaranteed by,
or is otherwise considered Indebtedness of, the Designated Parent, the Borrower
or any other Loan Party incurred in accordance with Section 6.01; and

 

-18-



--------------------------------------------------------------------------------

(iii) in amounts required for any Excluded Parent Entity to pay fees and
expenses related to any equity or debt offering of such Excluded Parent Entity
(whether or not successful).”

(bb) Section 6.07(b) will be modified solely as applied to the Incremental Term
B-1 Facility by the addition of the following clauses:

“(xvii) the entering into of any tax sharing agreement or arrangement that
complies with Section 6.06(i) and the performance of any obligations under any
such agreement or arrangement,

(xviii) Indebtedness permitted to be incurred pursuant to Section 6.01(bb), and

(xix) Investments by any Excluded Parent Entity or any subsidiary thereof (other
than the Designated Parent and its Subsidiaries) in the Designated Parent or any
Subsidiary thereof on customary terms (as determined by the Designated Parent)
and which, if in the form of Indebtedness owed by the Designated Parent or any
Subsidiary thereof to any such Excluded Parent Entity or subsidiary thereof,
satisfy the terms of clause (ii) of Section 6.07(a).”

(cc) The Credit Agreement shall be amended by adding Annex A hereto as “Annex A”
to the Credit Agreement.

ARTICLE IV

Conditions to Effectiveness

This Incremental Assumption Agreement No. 1 shall become effective on the date
(the “Incremental Term B-1 Funding Date”) on which all of the following
conditions have been satisfied (or waived by the parties hereto):

(a) The Administrative Agent (or its counsel) shall have received (1) from each
Borrower, each Loan Party that is a Subsidiary of the Lux Borrower and each of
the Incremental Term B-1 Lenders (x) a counterpart of this Incremental
Assumption Agreement No. 1 signed on behalf of such party or (y) written
evidence reasonably satisfactory to the Administrative Agent and the Incremental
Term B-1 Arrangers (which may include delivery of a signed signature page of
this Incremental Assumption Agreement No. 1 by facsimile or other means of
electronic transmission (e.g., “pdf”)) that such party has signed a counterpart
of this Incremental Assumption Agreement No. 1 and (2) from the Parent and each
other Loan Party that is not a Subsidiary of the Lux Borrower (other than the
Lux Borrower) (x) an acknowledgment and consent to this Incremental Assumption
Agreement No. 1 signed on behalf of such person or (y) written evidence
reasonably satisfactory to the Administrative Agent and the Incremental Term B-1
Arrangers (which may include delivery of a signed signature page acknowledging
and consenting to this Incremental Assumption Agreement No. 1 by facsimile or
other means of electronic transmission (e.g., “pdf”)) that such person has
signed an acknowledgment and consent to this Incremental Assumption Agreement
No. 1.

 

-19-



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received a completed supplement to the
Perfection Certificate, dated the Incremental Term B-1 Funding Date and signed
by a Responsible Officer of each Borrower, solely with respect to Questcor and
its subsidiaries that will be Subsidiary Loan Parties, together with all
attachments contemplated thereby, and the results of a search of the Uniform
Commercial Code (or equivalent), tax and judgment, United States Patent and
Trademark Office and United States Copyright Office filings made with respect to
the Loan Parties in the jurisdictions contemplated by the Perfection Certificate
and copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
Permitted Liens or have been, or will be simultaneously or substantially
concurrently with the closing under this Incremental Assumption Agreement No. 1,
released (or arrangements reasonably satisfactory to the Administrative Agent
for such release shall have been made).

(c) The Collateral Agent shall have received (i) from the Parent, the Lux
Borrower, the Co-Borrower, MIL and MIP, a counterpart of each Irish Incremental
Security Document to which such Person is a party, (ii) from the Lux Borrower
and Mallinckrodt Group S.à r.l., a counterpart of the Lux Incremental Security
Confirmation Document, (iii) from Swiss Holdco, Swiss Finco and the Lux
Borrower, a counterpart of the Swiss Incremental Security Document, (iv) from
the UK Holdco and the Lux Borrower, a counterpart of the UK Debenture, (v) from
each of MIL and MIP, evidence that it has carried out a financial assistance
whitewash pursuant to Section 60(2)-(11) of the Companies Act 1963 of Ireland,
(vi) from Cadence, a copy of the subordination terms applicable to any
Indebtedness or Guarantee of Indebtedness (other than Guarantees of the
Obligations and any other Indebtedness permitted under the Credit Agreement
which is secured by Other First Liens) of the Cadence IP Licensee, which
subordination terms shall be reasonably satisfactory to the Administrative
Agent, (vii) from the UK Holdco, MIL, MIP, Cadence, ARD Holdings, Questcor and
each of its Subsidiaries that qualifies as a “Subsidiary Loan Party” (other than
the Inactive Entities), a counterpart of a joinder to the Subsidiary Guarantee
Agreement and (viii) from (A) the UK Holdco, MIL, Cadence and ARD Holdings and
(B) subject to the final paragraph of this Article IV, Questcor and each of its
Subsidiaries that qualifies as a “Subsidiary Loan Party” (other than the
Inactive Entities), a counterpart of a joinder to the U.S. Collateral Agreement,
in each case duly executed and delivered on behalf of such person and in form
and substance reasonably satisfactory to the Administrative Agent.

(d) The Administrative Agent shall have received, on behalf of itself, the
Incremental Term B-1 Lenders and the Lenders under the Credit Agreement, a
written opinion of (i) Wachtell, Lipton, Rosen & Katz, as New York counsel for
the Loan Parties, (ii) Morris Nichols Arsht & Tunnell LLP, as Delaware counsel
for the Loan Parties, (iii) Advisors LLP, as California counsel for the Loan
Parties, (iv) Arthur Cox, as Irish counsel for the Loan Parties, (v) Eversheds,
as Irish counsel for the Administrative Agent, (vi) Allen & Overy, société en
commandite simple, (Luxembourg), as Luxembourg counsel for the Loan Parties,
(vii) NautaDutilh Avocats Luxembourg, as Luxembourg counsel for the
Administrative Agent, (viii) Vischer AG, as Swiss counsel for the Loan Parties,
and (ix) White & Case LLP, as English law counsel for the

 

-20-



--------------------------------------------------------------------------------

Administrative Agent, in each case (A) dated the Incremental Term B-1 Funding
Date (except the opinion of White & Case LLP, which shall be dated August 13,
2014), (B) addressed to the Administrative Agent and the Incremental Term B-1
Lenders and other Lenders on the Incremental Term B-1 Funding Date and (C) in
form and substance reasonably satisfactory to the Administrative Agent and the
Incremental Term B-1 Arrangers covering such matters relating to this
Incremental Assumption Agreement No. 1 as the Administrative Agent or the
Incremental Term B-1 Arrangers shall reasonably request.

(e) The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary or Director or similar officer of each Loan Party
signatory to any agreement or other document referenced in paragraph (b) or
(c) above (other than the Lux Borrower, Swiss Holdco and Swiss Finco) dated the
Incremental Term B-1 Funding Date and certifying:

1. a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(A) certified (to the extent available in any non-U.S. jurisdiction) as of a
recent date by the Secretary of State (or other similar official or Governmental
Authority in the case of any Loan Party organized outside the United States of
America) of the jurisdiction of its organization, or (B) otherwise certified by
the Secretary or Assistant Secretary or Director or similar officer of such Loan
Party or other person duly authorized by the constituent documents of such Loan
Party;

2. a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official or
Governmental Authority in the case of any Loan Party organized outside the
United States of America);

3. that attached thereto is a true and complete copy of the by-laws (or articles
of association, partnership agreement, limited liability company agreement or
other equivalent constituent and governing documents) (to the extent such
concept or a similar concept exists under the laws of such Loan Party’s
jurisdiction of organization) of such Loan Party as in effect on the Incremental
Term B-1 Funding Date and at all times since a date prior to the date of the
resolutions described in clause (4) below;

4. that attached thereto is a true and complete copy of resolutions duly adopted
by the Board of Directors (or equivalent governing body) of such Loan Party (or
its managing general partner or managing member), and, if applicable, by the
shareholders’ meeting of such Loan Party, authorizing the execution, delivery
and performance of the applicable agreements or documents referenced in
paragraph (a), (b) or (c) above dated as of the Incremental Term B-1 Funding
Date to which such person is a party and, in the case of the Borrowers, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Incremental Term
B-1 Funding Date;

 

-21-



--------------------------------------------------------------------------------

5. as to the incumbency and specimen signature of each officer or authorized
signatory executing any agreement or document referenced in paragraph (a),
(b) or (c) above or any other document delivered in connection herewith on
behalf of such Loan Party; and

6. as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party.

(f) The Administrative Agent shall have received, in respect of the Lux Borrower
and Mallinckrodt Group S.à r.l., a director’s certificate dated as of the
Incremental Term B-1 Funding Date and signed by a director of the Lux Borrower
and Mallinckrodt Group S.à r.l., certifying the following items: (i) an
up-to-date copy of the articles of association of the Lux Borrower and
Mallinckrodt Group S.à r.l., (ii) an electronic copy of an excerpt of the
Luxembourg Trade and Companies Register (R.C.S. Luxembourg) dated on the
Incremental Term B-1 Funding Date, (iii) an up-to-date true certificate of
non-registration of judgments (certificat de non-inscription d’une décision
judiciaire) pertaining to the Lux Borrower and Mallinckrodt Group S.à r.l. of a
recent date, issued by the Luxembourg Trade and Companies Register (R.C.S.
Luxembourg) dated as of the Incremental Term B-1 Funding Date and reflecting the
situation of the Lux Borrower and Mallinckrodt Group S.à r.l. one day before,
(iv) true, complete and up-to-date board resolutions approving the entry by the
Lux Borrower and Mallinckrodt Group S.à r.l. into, among others, this
Incremental Assumption Agreement No. 1 and the Lux Incremental Security
Confirmation Document, the Swiss Incremental Security Document, the UK Debenture
and the relevant Irish Incremental Security Documents, (v) a true and complete
specimen of signatures for each of the directors or authorized signatories
having executed for and on behalf of the Lux Borrower respectively this
Incremental Assumption Agreement No. 1 and the Lux Incremental Security
Confirmation Document and (vi) a true, complete and up-to-date copy of the
Mallinckrodt Group S.à r.l. share register reflecting the registration of the
confirmation of the pledges created under the Lux Security Documents in
accordance with the Lux Incremental Security Confirmation Document.

(g) The Administrative Agent shall have received, in respect of Swiss Holdco and
Swiss Finco, a manager’s certificate dated as of the Incremental Term B-1
Funding Date and signed by one or several authorized manager(s) of Swiss Holdco
and Swiss Finco, respectively, certifying the following items: (i) a true and
complete copy of the excerpt from the commercial register and the articles of
association, each certified by the competent commercial register authority as of
a recent date, (ii) a true and complete copy of resolutions of its managers and
quotaholder duly adopted by its managers and quotaholder authorizing the
execution, delivery and performance of the Swiss Incremental Security Document
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect on the Incremental Term B-1 Funding Date and
(iii) specimen signatures of the authorized signatories appointed by the manager
resolutions to execute the Swiss Incremental Security Document.

 

-22-



--------------------------------------------------------------------------------

(h) Substantially concurrently with the initial funding of the Incremental Term
B-1 Loans, the Questcor Merger shall be consummated in accordance with the terms
and conditions of the Questcor Merger Agreement and the Questcor Merger
Agreement shall not have been altered, amended or otherwise changed or
supplemented or any provision or condition therein waived, nor any consent
granted, by the Parent or Questcor Merger Sub, if such alteration, amendment,
change, supplement, waiver or consent would be adverse to the interests of the
Incremental Term B-1 Lenders (in their capacities as such) in any material
respect, without the prior written consent of the Incremental Term B-1 Arrangers
(such consent not to be unreasonably withheld, delayed or conditioned) (it being
understood and agreed that (a) any amendment, waiver, consent or other
modification that decreases the purchase price in respect of the Questcor Merger
by 10% or more shall be deemed to be adverse to the interests of the Incremental
Term B-1 Lenders in a material respect, (b) any amendment, waiver, consent or
other modification that decreases the purchase price in respect of the Questcor
Merger by less than 10% shall be deemed not to be adverse to the interests of
the Incremental Term B-1 Lenders in any material respect, so long as such
decrease is allocated to reduce the Incremental Term B-1 Commitments, or (c) any
amendment, waiver, consent or other modification that increases the purchase
price in respect of the Questcor Merger shall be deemed not to be adverse to the
interests of the Incremental Term B-1 Lenders in any material respect, so long
as such increase is funded solely by the issuance by the Parent of common equity
or a borrowing by the Borrowers under the Revolving Facility).

(i) The Administrative Agent and the Incremental Term B-1 Arrangers shall have
received (i) audited consolidated balance sheets and related statements of
income and cash flows of each of the Parent and Questcor for the most recent
three fiscal years ended at least 90 days and 75 days, respectively, prior to
the Incremental Term B-1 Funding Date and (ii) unaudited consolidated balance
sheets and related statements of income and cash flows of each of the Parent and
Questcor for each fiscal quarter ended after the close of its most recent fiscal
year and at least 45 days and 40 days, respectively, prior to the Incremental
Term B-1 Funding Date (but excluding the fourth quarter of any fiscal year). The
Administrative Agent and the Incremental Term B-1 Arrangers shall have received
customary pro forma financial information for use in a customary confidential
information memorandum for senior secured term loan financings.

(j) The Incremental Term B-1 Lenders shall have received a solvency certificate
substantially in the form of Exhibit C to the Credit Agreement and signed by a
director or authorized signatory of the Lux Borrower confirming the solvency of
the Lux Borrower and its Subsidiaries on a consolidated basis after giving
effect to the Transactions on the Incremental Term B-1 Funding Date.

 

-23-



--------------------------------------------------------------------------------

(k) The Incremental Term B-1 Arrangers and the Administrative Agent shall have
received all fees payable thereto or to any Incremental Term B-1 Lender (or any
affiliate thereof) on or prior to the Incremental Term B-1 Funding Date and, to
the extent invoiced at least two (2) Business Days prior to the Incremental Term
B-1 Funding Date, reimbursement or payment of all reasonable and documented
out-of-pocket expenses (including reasonable fees, charges and disbursements of
Cahill Gordon & Reindel LLP, A&L Goodbody, Clifford Chance LLP, Lenz &
Staehelin, Loyens & Loeff Luxembourg S.à r.l., White & Case LLP, Eversheds,
NautaDutilh Advocats Luxembourg and Niederer Kraft & Frey AG) required to be
reimbursed or paid by the Loan Parties under this Incremental Assumption
Agreement No. 1, that certain commitment letter dated as of April 5, 2014 among,
inter alia, the Lux Borrower and the Incremental Term B-1 Arrangers (as modified
prior to the date hereof) or under any Loan Document on or prior to the
Incremental Term B-1 Funding Date (which amounts may be offset against the
proceeds of the Incremental Term B-1 Loans).

(l) The Administrative Agent and the Incremental Term B-1 Arrangers shall have
received, at least three (3) Business Days prior to the Incremental Term B-1
Funding Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act to the
extent requested in writing at least ten (10) days prior to the Incremental Term
B-1 Funding Date.

(m) Since the date of the Questcor Merger Agreement, no Questcor Material
Adverse Effect shall have occurred and be continuing.

(n) The conditions set forth in Section 2.21(c) of the Credit Agreement shall
have been satisfied so as to permit the incurrence of the Incremental Term B-1
Loans (with satisfaction of the condition set forth in Section 2.21(c)(i) of the
Credit Agreement being tested at the time of the execution of the Questcor
Merger Agreement); provided that (i) satisfaction of the condition precedent set
forth in Section 4(o) shall constitute satisfaction of the condition precedent
set forth in Section 2.21(c)(ii) of the Credit Agreement and (ii) satisfaction
of all conditions precedent in this Article IV other than this Section 4(n)
shall constitute satisfaction of the condition precedent set forth in
Section 2.21(c)(iv) of the Credit Agreement. The Lux Borrower shall have
delivered a certificate of a Responsible Officer to the Administrative Agent,
which certificate shall (i) certify compliance with the conditions set forth in
clauses (i), (ii) and (iii) of Section 2.21(c) of the Credit Agreement and
(ii) certify compliance (on a Pro Forma Basis) with the Financial Covenant (if
the Testing Condition is then satisfied), the definition of “Incremental Amount”
in the Credit Agreement and the definition of “Permitted Business Acquisition”
in the Credit Agreement.

(o) The representations and warranties made by Questcor in the Questcor Merger
Agreement as are material to the interests of the Incremental Term B-1 Lenders
(in their capacities as such) (but only to the extent that Parent or Questcor
Merger Sub has the right to terminate its obligations (or refuse to consummate
the Questcor Merger) under the Questcor Merger Agreement as a result of a breach
of such representations) shall be true and correct in all material respects, and
the representations and warranties made by the Borrowers and the Guarantors in
Sections 3.01(a) and (d), 3.02(a), (b)(i)(B), and (b)(i)(D) (solely to the
extent related to the Existing Senior Notes Indenture), 3.03, 3.10, 3.11, 3.17
(limited to creation, validity and perfection with respect to Collateral of
Questcor and its Subsidiaries except as provided in the last paragraph of this
Article IV),

 

-24-



--------------------------------------------------------------------------------

3.18, 3.22, 3.23 and 3.24 of the Credit Agreement shall be true and correct in
all material respects; provided that the representations and warranties set
forth in Sections 3.22, 3.23 and 3.24 shall not include any representations with
respect to Questcor and its Subsidiaries (with the Incremental Term B-1 Lenders
relying on the representations and warranties set forth in the Questcor Merger
Agreement as described above for any such representations and warranties, to the
extent contained in the Questcor Merger Agreement).

(p) The Administrative Agent shall have received a Borrowing Request with
respect to the Incremental Term B-1 Loans in accordance with Section 2.03.

For purposes of determining compliance with the conditions precedent specified
herein, each Incremental Term B-1 Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Incremental Term B-1 Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Incremental Assumption Agreement No. 1 shall have received notice from such
Incremental Term B-1 Lender prior to the Incremental Term B-1 Funding Date
specifying its objection thereto and, in the case of a Borrowing, such
Incremental Term B-1 Lender shall not have made available to the Administrative
Agent such Incremental Term B-1 Lender’s ratable portion of the initial
Borrowing.

Notwithstanding anything to the contrary, it is understood that to the extent
any Collateral may not be perfected by (A) the filing of a Uniform Commercial
Code financing statement, (B) taking delivery and possession of a stock
certificate of Questcor and its Subsidiaries to the extent required to be
pledged pursuant to the Credit Agreement and to the extent such stock
certificates are received from Questcor on or prior to the Incremental Term B-1
Funding Date; provided that the Borrower shall have used commercially reasonable
efforts to receive such stock certificates prior to the Incremental Term B-1
Funding Date or (C) the filing of a short-form security agreement with the
United States Patent and Trademark Office or the United States Copyright Office,
if the perfection of the Collateral Agent’s security interest in such Collateral
may not be accomplished prior to the Incremental Term B-1 Funding Date after the
use of commercially reasonable efforts by each Borrower to do so without undue
burden and expense, then the perfection of the security interest in such
Collateral shall not constitute a condition precedent to the Credit Event
contemplated by this Incremental Assumption Agreement No. 1 but, instead, shall
be delivered after the Incremental Term B-1 Funding Date in accordance with the
terms of the Loan Documents.

ARTICLE V

Representation and Warranties

After giving effect to the amendments contained herein, on the Incremental Term
B-1 Funding Date each of the Borrowers hereby represents and warrants that:
(a) the execution, delivery and performance by such Borrower of this Incremental
Assumption Agreement No. 1 has been duly authorized by all corporate,
stockholder, partnership, limited liability company or other organizational
action required to be obtained by such Borrower, (b) this Incremental Assumption

 

-25-



--------------------------------------------------------------------------------

Agreement No. 1 has been executed and delivered by such Borrower and constitutes
the legal, valid and binding obligations of such Borrower enforceable against it
in accordance with its terms, subject to (i) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), (iii) implied covenants of good faith and fair dealing,
(iv) the need for filings and registrations necessary to perfect the Liens on
the Collateral granted by such Borrower in favor of the Collateral Agent, and
(v) the effect of any Requirements of Law as they relate to pledges of Equity
Interests in Subsidiaries organized outside of the United States (other than
pledges made under the laws of the jurisdiction of formation of the issuer of
such Equity Interests), (c) the condition set forth in clause (o) of Article IV
hereof has been satisfied, (d) the condition precedent set forth in Section 4(n)
of this Incremental Assumption Agreement No. 1 is satisfied, (e) the amount of
the Incremental Term B-1 Commitments does not exceed the Incremental Amount
(calculated in accordance with the definition thereof, including, without
limitation, giving effect to the expected use of the proceeds of the Incremental
Term B-1 Loans (but without netting such proceeds in calculating the First Lien
Secured Net Leverage Ratio for purposes of determining the Incremental Amount))
and (f) the Questcor Merger constitutes a Permitted Business Acquisition.

ARTICLE VI

Miscellaneous

Section 6.1. Continuing Effect; No Other Amendments or Waivers. This Incremental
Assumption Agreement No. 1 shall not constitute an amendment or waiver of or
consent to any provision of the Credit Agreement and the other Loan Documents
except as expressly stated herein and shall not be construed as an amendment,
waiver or consent to any action on the part of the Loan Parties that would
require an amendment, waiver or consent of the Administrative Agent or the
Lenders except as expressly stated herein. Except as expressly waived hereby,
the provisions of the Credit Agreement and the other Loan Documents are and
shall remain in full force and effect in accordance with their terms. This
Incremental Assumption Agreement No. 1 shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents.

Section 6.2. Counterparts. This Incremental Assumption Agreement No. 1 may be
executed in any number of separate counterparts by the parties hereto (including
by telecopy or via electronic mail), each of which counterparts when so executed
shall be an original, but all the counterparts shall together constitute one and
the same instrument.

Section 6.3. GOVERNING LAW. THIS INCREMENTAL ASSUMPTION AGREEMENT NO. 1 AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS INCREMENTAL ASSUMPTION
AGREEMENT NO. 1 SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

 

-26-



--------------------------------------------------------------------------------

Section 6.4. Reaffirmation. Each Loan Party hereby expressly acknowledges the
terms of this Incremental Assumption Agreement No. 1 and reaffirms, as of the
date hereof, (i) the covenants and agreements contained in each Loan Document to
which it is a party, including, in each case, such covenants and agreements as
in effect immediately after giving effect to this Incremental Assumption
Agreement No. 1 and the transactions contemplated hereby and (ii) subject to the
Designated Parent Provisions (as defined in the Credit Agreement, as amended
hereby), its Guarantee of the Obligations (in the case of the Excluded Parent
Entities, to the extent applicable) (including, without limitation, its
Obligations (other than in the case of the Excluded Parent Entities) with
respect to the Incremental Term B-1 Facility) pursuant to the Credit Agreement
and the Subsidiary Guarantee Agreement and its grant of Liens on the Collateral
to secure the Obligations (in the case of the Excluded Parent Entities, to the
extent applicable) (including, without limitation, its Obligations (other than
in the case of the Excluded Parent Entities) with respect to the Incremental
Term B-1 Facility) pursuant to the Security Documents, subject, in each case, to
the limitations set forth in the Loan Documents.

Section 6.5. Effect of Incremental Assumption Agreement No. 1. On and after the
Incremental Term B-1 Funding Date, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Incremental Assumption Agreement No. 1.

[Remainder of this page intentionally left blank]

 

-27-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Assumption
Agreement No. 1 to be executed and delivered by their respective duly authorized
officers as of the date first above written.

 

MALLINCKRODT INTERNATIONAL FINANCE S.A. By:   /s/ John Einwalter   Name: John
Einwalter   Title: Director

 

MALLINCKRODT CB LLC By:   /s/ John Einwalter   Name: John Einwalter   Title:
Vice President & Treasurer

[Signature Page to Incremental Assumption Agreement No. 1]



--------------------------------------------------------------------------------

MALLINCKRODT US HOLDINGS INC. MALLINCKRODT CARIBBEAN, INC. MALLINCKRODT US POOL
LLC MALLINCKRODT INC. LUDLOW CORPORATION CNS THERAPEUTICS, INC. ENTERPRISES
HOLDINGS, INC.

MALLINCKRODT ENTERPRISES LLC

MALLINCKRODT LLC

LAFAYETTE PHARMACEUTICALS LLC

LIEBEL-FLARSHEIM COMPANY LLC

MALLINCKRODT BRAND

PHARMACEUTICALS, INC.

MALLINCKRODT VETERINARY, INC.

MALLINCKRODT US HOLDINGS LLC

IMC EXPLORATION COMPANY

MEH, INC.

MALLINCKRODT ENTERPRISES HOLDINGS, INC.

CADENCE PHARMACEUTICALS, INC.

MALLINCKRODT ARD HOLDINGS INC.

QUESTCOR PHARMACEUTICALS, INC.

VIKIKING PROJECT COMPANY, LLC

 

By:   /s/ John Einwalter   Name: John Einwalter   Title: Vice President &
Treasurer

[Signature Page to Incremental Assumption Agreement No. 1]



--------------------------------------------------------------------------------

MALLINCKRODT HOLDINGS GMBH By:   /s/ Alan Catterson   Name: Alan Catterson  
Title: Managing Director

 

MALLINCKRODT FINANCE GMBH By:   /s/ Alan Catterson   Name: Alan Catterson  
Title: Managing Director

[Signature Page to Incremental Assumption Agreement No. 1]



--------------------------------------------------------------------------------

MIFSA UK LIMITED By:  

/s/ Alan Catterson

  Name: Alan Catterson   Title: Director

[Signature Page to Incremental Assumption Agreement No. 1]



--------------------------------------------------------------------------------

MALLINCKRODT IP By:  

/s/ Alasdair Fenlon

  Name: Alasdair Fenlon   Title: Secretary

[Signature Page to Incremental Assumption Agreement No. 1]



--------------------------------------------------------------------------------

MALLINCKRODT IRELAND LIMITED By:  

/s/ Alasdair Fenlon

  Name: Alasdair Fenlon   Title: Secretary Acknowledged and consent to by:
MALLINCKRODT QUINCY S.À. R.L. By:  

/s/ John Einwalter            

  Name: John Einwalter   Title: Manager

[Signature Page to Incremental Assumption Agreement No. 1]



--------------------------------------------------------------------------------

Acknowledged and consented to by: MALLINCKRODT PLC By:  

/s/ John Einwalter

  Name: John Einwalter   Title: Vice President & Treasurer

[Signature Page to Incremental Assumption Agreement No. 1]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

By:  

/s/ Michael Shannon

  Name: Michael Shannon   Title: Vice President By:  

/s/ Michael Winters

  Name: Michael Winters   Title: Vice President

[Signature Page to Incremental Assumption Agreement No. 1]



--------------------------------------------------------------------------------

Barclays Bank PLC, as Incremental Term B-1 Lender By:  

/s/ Ritam Bhalla

  Name: Ritam Bhalla   Title: Director



--------------------------------------------------------------------------------

Annex A

Exceptions from Parent Replacement

A. The following references to the “Parent” (after giving effect to the
modifications in Section B below) shall continue to be references to the Parent,
rather than the Designated Parent, solely for purposes of the Incremental Term
B-1 Facility:

 

  1. First recital – All references to the “Parent”.

 

  2. Definition of “Cadence Material Adverse Effect” – All references to the
“Parent”.

 

  3. Definition of “Change of Control” – All references to the “Parent”.

 

  4. Definition of “Collateral and Guarantee Requirement” – All references to
the “Parent”.

 

  5. Definition of “Disclosure Letter” – All references to the “Parent”.

 

  6. Definition of “Existing Mallinckrodt Credit Agreement” – All references to
the “Parent”.

 

  7. Definition of “Existing Senior Notes Indenture” – All references to the
“Parent”.

 

  8. Definition of “Fee Letter” – All references to the “Parent”.

 

  9. Definition of “Irish Debenture” – All references to the “Parent”.

 

  10. Definition of “Lux Security Documents” – All references to the “Parent”.

 

  11. Definition of “Merger Agreement” – All references to the “Parent”.

 

  12. Definition of “Projections” – All references to the “Parent”.

 

  13. Definition of “Qualified Jurisdiction” – All references to the “Parent”.

 

  14. Definition of “Questcor Merger Agreement” – All references to the
“Parent”.

 

  15. Definition of “Questcor Transaction Expenses” – All references to the
“Parent”.

 

  16. Definition of “Separation” – All references to the “Parent”.

 

  17. Section 2.05(a) – All references to the “Parent”.

 

  18. Section 2.18(c) – The reference to the “Parent”.

 

  19. Section 2.21(c) – All references to the “Parent” in clause (ii).

 

  20. Section 2.26(e) – All references to the “Parent”.



--------------------------------------------------------------------------------

  21. Section 3.05 – All references to the “Parent”.

 

  22. Section 3.08 – All references to the “Parent”.

 

  23. Section 3.09(a) – All references to the “Parent” in clause (ii).

 

  24. Section 4.01(b)(i) – All references to the “Parent”.

 

  25. Section 4.02 – All references to the “Parent”.

 

  26. Section 6.01(x) – The reference to the “Parent” in the phrase “Equity
Interests of the Parent”.

 

  27. Section 6.04(e) – The reference to the “Parent” in the phrase “Equity
Interests of the Parent”.

 

  28. Section 6.04(n) – All references to the “Parent”.

 

  29. Section 6.04(p) – All references to the “Parent”.

 

  30. Section 6.05(n) – The reference to the “Parent” in the phrase “agreed by
the Parent”.

 

  31. Section 6.06(b) – All references to the “Parent” in the phrases “Equity
Interests of the Parent”, “officers or employees of the Parent”, “received by
the Parent” and “members of management of the Parent”.

 

  32. Section 6.06(f) – All references to the “Parent”.

 

  33. Section 6.07(b)(xii) – All references to the “Parent” in the phrase
“director of the Parent”.

 

  34. Section 6.07(b)(xv) – All references to the “Parent”.

 

  35. Section 9.01(e) – All references to the “Parent” in clauses (i) and (ii),
but excluding the proviso thereto.

 

  36. Section 9.03 – The first reference to the “Parent”.

 

  37. Section 9.05(d) – All references to the “Parent”.

 

  38. Section 9.15 – All references to the “Parent”.

 

  39. Section 9.16 – All references to the “Parent” in clause (G).

 

  40. Article X – All references to the “Parent”.

 

-2-



--------------------------------------------------------------------------------

B. The following modifications to references to the “Parent” shall be deemed to
have been made solely for purposes of the Incremental Term B-1 Facility:

 

  1. Section 6.01(x) – The phrase “of the Designated Parent, any Excluded Parent
Entity or any of either’s Subsidiaries” shall be deemed to have been inserted
immediately following the phrase “officers, directors and employees.”

 

  2. Section 6.04(n) – The reference to “the Parent, the Borrower and its
Subsidiaries” shall be deemed to be a reference to “the Designated Parent, any
Excluded Parent Entity or any of either’s Subsidiaries.”

 

  3. Section 6.04(x) – The reference to “the Parent” shall be deemed to be a
reference to “the Designated Parent or any Excluded Parent Entity.”

 

  4. Section 6.07(b)(xv) – The reference to “Parent” shall be deemed to be a
reference to “the Parent or the Designated Parent.”

 

  5. Section 9.05(d) – The reference to “Neither the Parent nor” shall be deemed
to be a reference to “none of the Parent, the Designated Parent or.”

 

  6. “Section 9.15 – Each reference to “the Parent” shall be deemed to be a
reference to “the Parent, the Designated Parent.”

 

-3-



--------------------------------------------------------------------------------

Schedule A

Incremental Term B-1 Commitment Schedule

 

Lender

   Commitment  

Barclays Bank PLC

   $ 700,000,000      

 

 

 

Total

   $ 700,000,000      

 

 

 